                      Case 18-20474-RAM      Doc 26   Filed 11/01/18     Page 1 of 5


                               IN THE UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION

IN RE:                                                          CASE No.      18-20474-RAM

GERARDO NARDO                                                   Chapter 13

                  DEBTOR.
______________________________________/

                      OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

         Secured Creditor, Wilmington Trust, National Association, not in its individual capacity, but

solely as trustee for MFRA Trust 2015-1 (the “Secured Creditor”) objects to confirmation of the Chapter

13 Plan (Doc. 18) (the “Plan”) of the Debtor, Gerardo Nardo (the “Debtor”), and provides the following

in support thereof:

         1.       Secured Creditor’s claim is secured only by a first mortgage security interest

encumbering real property located at 223 NW 136th Pl, Miami, FL 33182 (the “Property”), which is the

Debtor’s principal residence and is protected from modification pursuant to 11 U.S.C. § 1322(b)(2).

Debtor claimed the collateral as exempt homestead property on Schedule C. Secured Creditor’s Proof

of Claim No. 1-2 was filed timely on October 15, 2018.

         2.       The Plan understates pre-petition arrearage and amount of current payments. The

amount of the current monthly mortgage installments is $2,186.54 per Proof of Claim No. 1-2 of which

the Plan only provides to pay $1,515.38, resulting in a deficit of $671.16 per month. The pre-petition

arrearage balance is $125,994.41 per Proof of Claim No. 1-2 of which the Plan omits to pay entirely.

Accordingly, the value of property to be distributed to the Secured Creditor under the Plan is less than

the allowed amount of its claim in violation of 11 U.S.C. §§ 1322(b)(2) and 1325. A Plan which does

not accomplish payment of pre-petition arrearages in full does not result in a discharge in bankruptcy of



Our Case #: 17-001730-Obj\18-20474-RAM\FAY
                      Case 18-20474-RAM          Doc 26     Filed 11/01/18      Page 2 of 5


the unpaid pre-petition arrearages under the holding of In re: Carmen Bateman, Universal American

Mortgage Company v. Bateman, 331 F.3d 821 (11th Cir. 2003):

                  We hold that although the parties are bound to the terms of the Plan, as
                  confirmed, Universal’s secured claim for arrearage survives the Plan and it
                  retains its rights under the mortgage until Universal’s claim is satisfied in
                  full. If that satisfaction is not forthcoming, after the automatic stay is lifted,
                  Universal will be entitled to act in accordance with the rights as provided in
                  the mortgage to satisfy its claim. Bateman, supra., at 834.

         Therefore, it is in the Debtor’s interest as well as their obligation to pay the full amount of the

arrearage through the Plan to avoid a foreclosure for these amounts at the conclusion of the Plan.

         3.       Debtor lacks disposable income to fund plan.             Schedule J Line 23(c) states that

Debtor's monthly net income is $2,294.33, which monthly disposable income is insufficient to pay the

current monthly mortgage installment payments of $2,186.54, and leaves no disposable income to pay

any amounts on the $125,994.41 arrearage, or the Trustee’s fees and other items. Confirmation of the

Chapter 13 Plan should be denied pursuant to 11 U.S.C. § 1325(a)(6) because Debtor will not be able to

make all payments under the plan or to comply with the plan.

         4.       Plan proposes mortgage modification mediation (“MMM”) but the Debtor has

failed to file a Motion for MMM to date. Pursuant to Local Rules, the MMM Process must be

initiated by an Order of the Court, which grants a Motion directing parties to MMM. It is insufficient to

initiate MMM by proposing MMM in the Plan. To date, the Debtor has failed to file any Motion for

MMM, and thus, the Plan is not feasible because it proposes MMM but is not accompanied by the

requisite Order.

         5.       Plan uses incorrect commitment period.               The Plan provides for a 60 month

commitment period, but Line 21 of Debtor’s Form 122C-1 Statement of Current Monthly Income (Doc.

16) requires a 36 month commitment period pursuant to 11 U.S.C. § 1322(d)(2) and § 1325(b)(4).



Our Case #: 17-001730-Obj\18-20474-RAM\FAY
                      Case 18-20474-RAM        Doc 26     Filed 11/01/18    Page 3 of 5


         6.       Secured creditor is entitled to attorneys’ fees pursuant to 11 U.S.C. § 1322(e) which fees

should be added to the balance due on the Note and Mortgage pursuant to the terms of those documents,

but attorneys’ fees should not be a personal obligation of the Debtor.

         WHEREFORE, Secured Creditor, Wilmington Trust, National Association, not in its individual

capacity, but solely as trustee for MFRA Trust 2015-1, repectfully requests that this Honorable Court

enter an Order denying Confirmation of Debtor’s Chapter 13 Plan and dismissing the Chapter 13

bankruptcy with prejudice, together with fees as set forth in Paragraph 6 above.




                                                        Tromberg Law Group, P.A.

                                                 BY: /s/ April Hosford Stone
                                                     Attorney for Secured Creditor
                                                     1515 South Federal Highway, Suite 100
                                                     Boca Raton, FL 33432
                                                     Telephone #: 561-338-4101
                                                     Fax #: 561-338-4077
                                                     FBN 0091388
                                                     ecf@tromberglawgroup.com
                                                     astone@tromberglawgroup.com




Our Case #: 17-001730-Obj\18-20474-RAM\FAY
                      Case 18-20474-RAM           Doc 26   Filed 11/01/18   Page 4 of 5




                                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 1, 2018, I electronically filed the foregoing with the
Clerk of the court by using the CM/ECF system, which will send a notice of electronic filing to all
CM/ECF participants listed below:

Ricardo Corona, Esq.
3899 NW 7 St, Second Floor
Miami, FL 33126
bk@coronapa.com


U.S. Trustee Southern District of Florida
Office of the US Trustee
51 S.W. 1st Ave., Suite 1204
Miami, FL 33130
USTPRegion21.MM.ECF@usdoj.gov

Nancy K. Neidich
POB 279806
Miramar, FL 33027
ecf2@ch13herkert.com

On November 1, 2018, a true and correct copy was mailed to the non-CM/ECF participants listed
below:
Gerardo Nardo
223 NW 136 PL
Miami, FL 33182




Our Case #: 17-001730-Obj\18-20474-RAM\FAY
                      Case 18-20474-RAM      Doc 26    Filed 11/01/18     Page 5 of 5


         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court set forth in Local Rule 2090-1(A).
                                                  Tromberg Law Group, P.A.

                                                  BY: /s/ April Hosford Stone
                                                  Attorney for Secured Creditor
                                                  1515 South Federal Highway, Suite 100
                                                  Boca Raton, FL 33432
                                                  Telephone #: 561-338-4101
                                                  Fax #: 561-338-4077
                                                  FBN 0091388
                                                  ecf@tromberglawgroup.com
                                                  astone@tromberglawgroup.com




Our Case #: 17-001730-Obj\18-20474-RAM\FAY
